Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunkavalli (US 2017/0139572).
As to claim 1, Sunkavall discloses a method of image processing, comprising:
obtaining an image in a chrominance-luminance separated color mode (para. 0020); 
traversing luminance components of all pixels in the image to determine a number of pixels corresponding to the respective luminance component (para. 0022, 0042, i.e., luminance histogram of the input image);
 	generating an original luminance distribution of the image based on the luminance components and the number of the pixels corresponding to the respective luminance component (para. 0042);


adjusting the luminance components of the pixels in the image based on the luminance mapping relationship to obtain a processed image (para 0055).
As to claim 14, Sunkavall discloses the method according to claim 1, wherein the preset standard luminance distribution is configured for a scene mode (0048).
As to claims 15, 20, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli (US 2017/0139572).
As to claims, 12-13, Sunkavalli discloses wherein the chrominance-luminance separated color mode LAB color mode (para. 0038).
Sunkavalli is silent regarding YUV color mode and an image sensor configured to capturing raw signals, wherein the raw signals are converted into an image in the RGB color mode.  However, YUV 
It would have been obvious to one of ordinary skill in the art to replace color scheme in Sunkavalli with well-known YUV color mode and an image sensor configured to capturing raw signals, wherein the raw signals are converted into an image in the RGB color mode since doing this would amount to a simple substitution of one known for another in order to obtain predictable results.
As to claims 16-17, these claims recite features similar to features recited in claims 12-13.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2-11, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/               Primary Examiner, Art Unit 2668